Smith, J., (dissenting). The majority say: “ * * * In order to give effect to a tax sale of an undivided share in a particular tract of laud for the nonpayment of taxes thereon, the whole tract should be described upon the taxbooks and on the delinquent list under its legal subdivisions, and the value and the amount of taxes set opposite each share.” In support of this statement of the law the case of King v. Booth, 94 Ark. 306, is cited. It occurs to the writer that it would not be a task of much difficulty to show that the case cited does not support the language quoted. However, it is unnecessary to do so, for, if the case does support that proposition, then it should be overruled as ignoring positive statutes to the contrary. The language quoted apparently prohibits a joint owner from paying on his undivided interest. If the whole tract must be shown on the delinquent list, then nothing less than the whole tract can be paid on, and the owner of an undivided interest must elect between paying on the entire tract or allowing his undivided interest to go delinquent. I submit, with all deference, that this requirement is contrary to the universal practice which has always prevailed in all the counties of the State, to permit an owner of an undivided interest to pay on that interest. If this right does not exist, then we have several statutes which are without meaning. I refer to §§ 10055, 10056, 10103 and 10111, O. & M. Digest. These sections are taken from act No. 114 of the Acts of 1883, page 199. This was an act’entitled “An act to revise and amend the revenue laws of Arkansas,” and, with the amendments to its 226 sections, constitute the general revenue law of this State. Section 166 of this act (which appears as §§ 10055 and 10056, 0. & M. Digest) expressly recognizes the right ■of a joint tenant to pay on his undivided interest. Section 10055 provides that, in all cases where an owner shall pay the proportionate part of the tax due by him, and the remaining proprietors shall fail to pay on their share, and partition is made of the land, the taxes ‘ ‘ shall be deemed to have been paid on the proportion of said tract set off to the proprietor who paid his proportion of said tax, * * * and the proprietor so paying the tax * * * shall hold the proportion of such tract set off to him * * * free from the residue of the tax; * * * and the proportion of said tract set off to the proprietor who shall not have paid his proportion of said tax, * * * remaining unpaid; shall be charged with said tax, * * * in the same manner as if said partition had been made before said tax # * * had been assessed.” The section quoted from clearly contemplates that the owner of an undivided interest might, before sale, pay on his undivided interest. Section 142 of the act of 1883 (which is § 10103, C. & M. Digest) makes provision whereby one may pay on his own interest, even after sale, by way of redemption. It provides: “When any joint tenants, tenants in common, or coparceners shall be entitled to redeem any land * * * sold for taxes, and any person so entitled shall refuse or neglect to join in the application for the certificate of redemption, or from any cause cannot be joined in such application, the clerk of the county court may entertain the application of any one of such persons, or as many as shall join therein, and may make a certificate for the redemption of such portion of said land or lot, or part thereof, as the person making such application shall be'entitled to redeem.” It tiras clearly appears that it was the intent of the lawmakers to permit a joint owner, either before the sale or after the sale, to pay on his undivided interest. Section 147 of the act of 1883 (which is § 10111, C. & M. Digest) contemplates the possibility of an undivided interest going delinquent and being sold and remaining unredeemed until the purchaser becomes entitled to a deed. This section provides that “the purchaser, at the sale of lands or lots, or parts thereof, for the taxes, of the interest of any joint tenant, tenants in common or coparcener, or any portion of such interest, shall, on obtaining the deeds from the clerk of the county, hold the same as tenant in common with the other proprietors (or proprietor) of such land 'or lot, and be entitled to all the privileg-es of a tenant in common, until a legal partition of such land or lot, or part thereof, shall be made.” The case of Bonner v. Board of Directors St. Francis Levee District, 77 Ark. 519, does not conflict with this view. There an owner paid on the south half of the south half of sections of land, which had been assessed as whole sections, leaving the taxes on the north half of the south half of the sections unpaid. The collector accepted, as the taxes due on.the south half of the south half of the sections, one-half of the taxes assessed against the whole, which was, in effect, a reassessment by the collector, as the assessor had assessed the sections as entireties. Judge Battle, for the court, said: “The south halves of sections thirty-four and thirty-five were each assessed as a whole. The value of no particular part was fixed, and from the assessment it could not be ascertained. One part may be worth more than another. For the purposes of taxation they could not be subdivided except by reassessment. The offer of the north half of the south half of the sections, as separate tracts, for sale, was without authority, and the sale was void. ’ ’ The payment on an undivided interest involves no question of reassessment. The owner pays ón his proportionate part of the amount assessed against the whole tract, and not on any particular part. If lie pays, for instance, on an undivided lialf of the whole, tract, then he pays one-half of the assessment, and there is left to be paid, or to be returned delinquent, the taxes on an undivided half of the whole tract. To deny the -landowner this privilege is to deprive him of a very substantial right, and is to depart from a custom of universal application, and is to ignore three, unambiguous sections -of the statutes. I therefore dissent, and am authorized to say that Mr. Justice Hart joins me.